Citation Nr: 0023804	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  97-30 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

The propriety of the evaluation of the veteran's service-
connected low back disorder.


REPRESENTATION

Appellant represented by:	Corwyn G. Muse, Jr., Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to May 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1996, in which 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted the veteran 
entitlement to service connection for a low back disorder, 
assigning a 10 percent rating thereto, effective July 31, 
1995, the date of the veteran's claim.  The veteran 
subsequently perfected an appeal of that decision disagreeing 
with the assigned rating.  A video conference hearing on this 
claim was held on July 26, 1999, before Jeff Martin, who is a 
member of the Board and was designated by the chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991).

In an October 1999 decision, this case was remanded to the RO 
for additional development.  In an April 2000 decision, the 
RO awarded the veteran a 20 percent rating for his low back 
disorder, effective February 1, 2000.  Because this is not an 
award of the maximum benefit available, despite the increase, 
this case is properly before the Board for appellate 
consideration.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  For the period prior to September 1, 1998, the veteran's 
low back disorder is manifested by moderate muscle spasms, 
moderate limitation of motion due to pain, no deformity of 
the spine, normal strength and coordination, normal reflexes, 
and no postural abnormalities.

3.  For the period from September 2, 1998, the veteran's low 
back disorder is manifested by severely limited range of 
motion due to pain, the inability to remove and replace his 
shoes and shocks, normal reflexes, no muscle spasm, and 
decreased sensation in the sole of the right foot.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for the period prior 
to September 1, 1998, for low back syndrome are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5295 (1999).

2.  The criteria for a 40 percent rating for the period from 
September 2, 1998, for low back syndrome are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's contentions regarding the increase in 
severity of his low back syndrome constitute a plausible or 
well-grounded claim.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  The Board further finds that the VA has met its 
statutory obligation to assist him in the development of his 
claim. 38 U.S.C.A. § 5107(a) (West 1991).

As was noted previously, in a February 1996 decision the RO 
originally granted entitlement to service connection for a 
low back syndrome.  A 10 percent rating was assigned for 
characteristic pain on motion, effective July 31, 1995, the 
date of the veteran's claim.  In an April 2000, decision, the 
RO granted the veteran an increase in his assigned evaluation 
to 20 percent, based on findings that the veteran had 
limitation of motion secondary to pain, effective February 1, 
2000.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (992).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 1991).  Evaluation of a service- 
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (1999).  For a claim where the veteran has disagreed with 
the original rating assigned for his service-connected 
disability, it is necessary to determine whether he has at 
any time since his original claim met the requirements for a 
higher disability rating.  It is also necessary to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. § 4.3 (1999).  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (1999).

The Board also notes that governing VA regulations, set forth 
at 38 C.F.R. § 4.40, 4.45, 4.59 (1999) provide for 
consideration of a functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 
38 C.F.R. § 4.40 (1999).  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (1999) (Schedule), the RO ascertained the severity of 
the veteran's low back syndrome by application of the 
criteria set forth in Diagnostic Codes 5293 and 5295.  Under 
Diagnostic Code 5293, a 10 percent rating is warranted for a 
mild invertebral disc syndrome; a 20 percent evaluation is 
warranted for a moderate impairment of intervertebral disc 
syndrome with recurring attacks; a 40 percent evaluation is 
warranted for a severe impairment of intervertebral disc 
syndrome with recurring attacks and little intermittent 
relief; a 60 percent evaluations is warranted for a 
pronounced impairment with persistent symptoms compatible 
with sciatic neuropathy, with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseases 
disc, with little intermittent relief.  

Pursuant to Diagnostic Code 5295, governing lumbosacral 
strain, a 10 percent rating is warranted for characteristic 
pain on motion; a 20 percent rating warrants lumbosacral 
strain with muscle spasms on extreme forward bending, 
unilateral loss of lateral spine motion in the standing 
position; and a 40 percent rating requires a severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

In addition to these provisions, Diagnostic Code 5292 is 
applicable to the veteran's disability.  Diagnostic Code 5292 
provides a 10 percent rating for a slight limitation of 
lumbar spine motion; a 20 percent rating for a moderate 
limitation of lumbar spine motion; and a 40 percent 
evaluation for a severe limitation of lumbar spine motion.

Because there is no evidence of ankylosis of the lumbar spine 
(Diagnostic Code 5289), ankylosis of the spine as a whole 
(Diagnostic Code 5286), or evidence of a fractured vertebra 
(Diagnostic Code 5285), these provisions are not applicable 
to the evaluation of the veteran's low back disability.

According to a recent decision of the Court, because this 
appeal ensues from the veteran's disagreement with the rating 
assigned in connection with his original claim, the potential 
for the assignment of separate, or "staged," ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999)  In 
this case, the RO has assigned separate staged ratings for 
his low back syndrome, finding it 10 percent disabling from 
July 31, 1995 to January 31, 2000, and 20 percent disabling 
from this point forward.  

At his July 1999 video hearing before a member of the Board, 
the veteran contended that he was in constant pain in his low 
back, that he could not get a job because no one would hire 
him because of his back, that he must use a walker at home, 
that he only goes out to the doctor or the funeral home, and 
that he has had no good days with regard to his back since 
1992.  

Turning to the medical evidence of record, in September 1995 
VA examinations the veteran reported low back pain radiating 
into his right leg particularly with lifting and activity.  
His gait, and posture were normal, he could toe walk and 
squat without difficulty, he had no deformity of the spine, 
no sensory deficit, normal reflexes, strength and 
coordination, no tenderness, and on his general medical 
examination he had full range of motion in his lumbar spine.  
On his spine examination range of motion could not be tested 
accurately secondary to discomfort, although the examiner 
found no objective pain on motion.  He had a positive 
straight leg raising on the right, an inability to tolerate 
manual muscle testing on the right lower extremity, 
significant difficulty with heel walking, and was found to 
have moderate lumbar spasms.  He was diagnosed with chronic 
low back pain syndrome, mild chronic lumbar strain and 
sprain, and subjective weakness in the right lower extremity.

In April 1997, the veteran was given another VA spine 
examination.  The examiner noted that the veteran could not 
tolerate a magnetic resonance imaging test (MRI) because of 
claustrophobia.  He complained of pain on bending, twisting, 
lifting, and bilateral weakness, numbness and tingling in his 
lower extremities.  X-rays were unremarkable.  The physical 
examination showed that the veteran moved somewhat slowly but 
without a definite limp and that the veteran could stand 
erect.  There was no spasm, but there was mild tenderness to 
palpation in the midline of the low back.  His range of 
motion was 55 degrees forward flexion, with 90 degrees being 
normal, 25 degrees backward extension, with 35 degrees being 
normal, 30 degrees lateral flexion on both sides, with 40 
degrees being normal, and 35 degrees rotation bilaterally, 
with 35 degrees being normal.  He had pain on all range of 
motion testing.  He was able to squat and rise slowly and his 
reflexes were intact.  He had some decreased sensation over 
the medial and lateral aspect of the foot.  The examiner 
diagnosed lumbar syndrome with radiculopathy and recommended 
electrodiagnostic studies to assess the veteran's condition 
given his inability to undergo an MRI.

On September 2, 1998, his range of motion was reported as 
part of  his physical therapy at a VA facility.  The examiner 
reported 47 degrees of forward flexion, 17 degrees of 
backward extension, 11 degrees of right lateral flexion, 19 
degrees of left lateral flexion, 21 degrees of right rotation 
and 19 degrees of left rotation.  In October 1998 it was 
reported that an EMG was attempted but the veteran could not 
tolerate it due to a fear of needles.  

In February 2000, the veteran was given another spine 
examination.  He reported at this time that he had no social 
life, that his pain was a ten on a scale of one to ten, and 
that he was not comfortable in any position for any length of 
time.  He stated that he had radiating pain into his lower 
extremities, that he used a cane because his knee gave way, 
and that his brother has to help him put his shoes and socks 
on because he cannot bend over.  The physical examination 
showed that he walked slowly and deliberately without a limp 
and used the arms of the chair to lift himself in and out of 
the seat.  He got onto the examination table using his arms 
and the cane, and appeared to have pain in his back and neck 
on manipulation.  On range of motion testing, his forward 
flexion was 40 degrees active and 50 degrees passive, then 
resistance secondary to pain, with 90 degrees being normal; 
his backward extension was 10 degrees actively without pain 
and no additional passive motion secondary to pain, with 35 
degrees being normal; left lateral flexion was 20 degrees and 
right lateral flexion was 25 degrees, with 40 degrees being 
normal, and no additional passive motion secondary to pain; 
his rotation was 30 degrees bilaterally, with 35 degrees 
being normal.  He was unable to toe/heel walk secondary to 
pain.  No muscle spasms were present but there was tenderness 
with palpation of the neck.  Straight leg rising on the right 
was painful and there was decreased sensation in the sole of 
the right foot.  Deep tendon reflexes were equal and positive 
bilaterally.  The examiner diagnosed low back pain with 
radiation to the right leg, etiology unknown.

The examiner also reported that he had to remove and replace 
the veteran's socks and shoes for the sensory examination and 
that the veteran had definite limitation of motion secondary 
to pain.  The examiner also noted that due to the veteran's 
current pain he could not be gainfully employed in a job 
requiring physical activity.  X-rays showed no abnormalities 
except minimal diminution of the disc space height at L5-S1.

VA outpatient treatment records from March 1996 to November 
1999 show sporadic treatment for complaints of low back pain, 
prescriptions for pain medications, and diagnoses of chronic 
low back pain, with no additional information.  In January 
2000 the veteran was noted to have minimal degenerative joint 
disease in the lumbar and cervical spine, decrease in range 
of motion, positive deep tendon reflexes, grossly intact 
sensory functions, and motor functioning showing give away 
weakness in the upper and lower extremities.  He was 
diagnosed with chronic pain of questionable etiology.

Considering the evidence, the Board finds that the 
appropriate evaluation of the veteran's low back syndrome 
prior to September 2, 1998, is a 20 percent rating.    The 
medical evidence shows moderate muscle spasms and limitation 
of motion in the lumbar spine due to pain.  When evaluating 
the severity of this limitation of motion, the Board notes 
that the veteran's reported ranges of motion are noted to be 
affected by pain on motion.  38 C.F.R. §§ 4.40, 4.45.  In any 
case, the Board finds that the veteran had a moderate 
limitation of motion on the April 1997 examination report, 
and that this in addition to his muscle spasms in 1995, 
warrant a 20 percent evaluation for this timeframe.

While a 20 percent rating is appropriate for this stage or 
period of time, a rating greater than 20 percent is not 
warranted under the regulations, as there is no evidence of 
severe or marked limitation of motion in the lumbar spine, no 
diagnoses of intervertebral disc syndrome or indications of 
severe recurring attacks of intervertebral disc syndrome, and 
no indication of a severe lumbar strain with listing of the 
whole spine.  His range of motion at the April 1997 
examination was only moderately impaired at worst, and his 
muscle spasm had resolved at the time of this examination.  
While he had some decreased sensation in his foot, his 
reflexes were intact indicating something less than a severe 
neurological problem.  

Although a rating greater than 20 percent is not warranted 
prior to September 2, 1998, the record supports a finding 
that the veteran's low back syndrome was 40 percent disabling 
from this point forward.  While he did not have listing of 
the entire spine or positive Goldthwait's sign, he did have 
marked and severe limitation of motion due to pain.  On 
September 2, 1998, the veteran's backward extension and 
forward flexion were only slightly more than half the normal 
range, and his lateral flexion was less than half the normal 
range bilaterally, denoting a severe limitation.  Moreover, 
his February 2000 VA examination confirms the severity of his 
loss of motion, indicating that it had gotten slightly worse 
since September 1998.  This examination also establishes that 
the veteran could not bend over to remove and replace his own 
shoes secondary to pain.  

Because his active range of motion and functional ability 
were inseparable from his pain on motion in the examination 
report, there is no way to evaluate the severity of his 
limitation of motion without considering his functional 
impairment due to pain.  Accordingly, the Board's finding 
that his limitation of motion due to pain was severe enough 
to warrant a 40 percent rating encompasses consideration of 
any additional limitation of motion due to pain as 
contemplated by 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (1999).

Reviewing the evidence with regard to whether a rating 
greater than 40 percent is warranted for any or all of the 
appeal period, the Board finds that the evidence does not 
support a 60 percent evaluation under Diagnostic Code 5293, 
the only applicable provision providing for such a rating.  
Essentially, there is no evidence of pronounced symptoms of 
intervertebral disc syndrome.  Although there is some sensory 
deficit shown in the right foot, tendon reflexes were normal, 
there were no persistent muscle spasms after the 1995 
examination report, and no other neurological findings 
appropriate to the site of the diseased disc.  Therefore, a 
rating greater than 40 percent is not warranted.

As noted previously, functional impairment due to painful 
motion is one of the criteria for compensation for 
musculoskeletal disabilities, and where arthritis is shown by 
clinical evidence, additional compensation under the 
Diagnostic Codes governing the evaluation of arthritis may be 
appropriate.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998); VA 
O.G.C. Prec. 9-98 (August 14, 1998); VA O.G.C. Prec. 23-97 
(July 1, 1997).  However, because, the veteran's painful and 
limited low back motion has already been considered and 
incorporated in his current evaluations the requirements of 
38 C.F.R. § 4.40, 4.45, 4.59, have been satisfied.  
Furthermore, the assignment of a separate evaluation under 
Diagnostic Codes 5003, 5010, governing arthritis, would 
result in the evaluation of the same disability/symptoms 
under various diagnoses, which is prohibited by 38 C.F.R. 
§ 4.14 (1999).  Consequently, the Board finds that additional 
compensation is not warranted for arthritis of the lumbar 
spine.  

Preliminary review of the record reveals that the RO has 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

A 20 percent evaluation for a low back syndrome for the 
period from July 31, 1995 1997, to September 1, 1998, is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.

A 40 percent evaluation for a low back syndrome for the 
period from September 2, 1998, is granted, subject to the 
laws and regulations governing the disbursement of monetary 
benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

